Citation Nr: 1550366	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-12 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right leg disability, to include as secondary to service-connected degenerative joint disease of the lumbar spine with intervertebral disc syndrome.

2.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected degenerative joint disease of the lumbar spine with intervertebral disc syndrome.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative joint disease of the lumbar spine with intervertebral disc syndrome.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative joint disease of the lumbar spine with intervertebral disc syndrome.
5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected degenerative joint disease of the lumbar spine with intervertebral disc syndrome.

6.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine with intervertebral disc syndrome.

7.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity secondary to degenerative joint disease of the lumbar spine.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to March 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.
 
In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for right leg, right knee, and left knee disabilities and sleep apnea as well as entitlement to increased disability ratings for a lumbar spine disability and radiculopathy of the left lower extremity and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right leg disability; and in an unappealed March 2005 rating decision, the RO determined that new and material evidence had not been submitted to reopen the right leg disability claim which included a claim as secondary to a service-connected lumbar spine disability.

2.  The evidence received since the March 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right leg disability and raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying the reopening of the claim for service connection for a right leg disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Because new and material evidence has been received since the March 2005 rating decision with respect to the Veteran's claim of entitlement to service connection for a right leg disability, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a right leg disability.  Implicit in his claim is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claim.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issue on appeal will then be analyzed and a decision rendered.   

The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).   As discussed below, there is sufficient evidence of record to grant the Veteran's request to reopen the claim for entitlement to service connection for a right leg disability.  The claim will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claims is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claim on the merits is addressed in the remand section below. 


New and material evidence claim

Generally service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a Veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2015).  A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).
If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the VA has a duty to assist the claimant in the development of his or her claim, including the ordering of a medical "nexus" examination, if warranted.  See Shade, supra.  Once having reopened a claim, the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

After assembling the evidence, the Board must evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2014).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2015).
  
In the present case, the RO denied service connection for a right leg disability in July 2003 on the basis that there was no evidence that a claimed right leg condition had a relationship to military service.  Following the association of medical evidence with the claims folder, in the March 2005 rating decision, the RO declined to reopen the Veteran's previously denied right leg disability claim finding that new and material evidence to reopen the previously denied claim had not been received.  The Veteran did not appeal the March 2005 rating decision and did not submit new and material evidence within one year of the decision.  The rating decision has therefore become final.

At the time of the March 2005 rating decision, the record included the Veteran's service treatment records, Social Security Administration (SSA) records, postservice VA treatment records, and VA examination reports dated June 2003 and May 2004.  His service treatment records during his period of active duty were absent a right leg disability.  However, on a service retention examination report dated September 1975, the Veteran noted cramps in his legs.  The June 2003 and May 2004 VA examination reports document the Veteran's complaints of longstanding right leg pain that radiated from his lumbar spine.  He was not diagnosed with any right leg disability.  A postservice private treatment record dated December 1990 documented bilateral leg contusions as a result of a motor vehicle accident.  The remainder of medical evidence was similarly absent a right leg disability.    

The Veteran filed a claim to reopen his previously denied claim in January 2012 in conjunction with a claim filed for TDIU.  His claim was denied in the April 2013 rating decision on the basis that no new and material evidence was submitted to reopen the previously denied claim.  He thereafter completed his appeal with the filing of a VA Form 9 in January 2014.  

The evidence that has been added to the record since the March 2005 rating decision includes, in relevant part, medical evidence indicating a right leg disability related to military service.  Specifically, the medical evidence documents a diagnosis of a venous ulcer in the right leg.  See, e.g., a VA treatment record dated June 2014.  The Board finds that the evidence added to the claims folder since the March 2005 rating decision is therefore sufficient to reopen the Veteran's claim of a right leg disability.  In particular, the evidence is new and is material to the unestablished fact of a current disability related to military service.  Notably, the medical evidence at the time of the March 2005 rating decision did not document a diagnosis of venous ulcer of the right leg.  As new and material evidence has been received, the Board reopens the claim for service connection for a right leg disability.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus evidence that is sufficient to reopen a claim may not be sufficient to grant the benefit being sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claim can be addressed.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right leg disability is reopened; to this extent only, the appeal is granted.


REMAND

With respect to the Veteran's claims of entitlement to service connection for right leg, right knee, and left knee disabilities, he contends that these disabilities are related to his military service, or are alternatively secondary to his service-connected lumbar spine disability.  The Board initially notes that the Veteran's service treatment records during his period of active duty are absent complaints of or treatment records for the Veteran's right leg, right knee, or left knee.  However, the service treatment records document a back injury in 1974 for which the Veteran is currently service connected.  Also, the current medical evidence documents diagnoses of venous ulcer of the right leg as well as right and left knee strain.    

In May 2013, the Veteran's claims folder was forwarded to a VA examiner for an opinion as to whether the Veteran's right and left knee disabilities are secondary to the lumbar spine disability.  After consideration of the Veteran's medical history, the VA examiner concluded that the Veteran's right and left knee disabilities are less likely than not proximately due to or the result of the lumbar spine disability.  The examiner's rationale for his conclusion was based on his finding that there was no discussion of knee pain contemporary with the event of the Veteran's back injury in service.  The examiner also noted that the Veteran sustained 2 motor vehicle accidents following service, and the treatment reports for these accidents did not document a history of knee pain.  Furthermore, the examiner reported that anatomically, the low back does not have a direct relation to the knees.  The examiner specifically noted that it is impossible anatomically for a herniated disc in the lumbar spine to cause an intrinsic problem in the knees; a knee sprain involves the soft issue structures around the knees, which have no connection to the lumbar spine.

Crucially, the May 2013 VA examiner did not provide an opinion to whether the Veteran's right and left knee disabilities are aggravated by the lumbar spine disability.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  There is no medical opinion of record addressing this issue.  In light of the foregoing, the Board finds that medical opinions should be obtained on remand as to whether the Veteran's right and left knee disabilities are aggravated by his lumbar spine disability. 

With regard to the Veteran's right leg disability, there is no medical opinion of record as to whether this disability is related to his military service or secondary to his lumbar spine disability.  In light of the foregoing, the Board finds that an opinion for such should be obtained on remand.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The Board further notes that at the September 2015 hearing, the Veteran testified that he was involved in a motor vehicle accident in 2010 and was treated at St. David's Hospital, a private medical facility in Austin, Texas.  The Veteran's claims folder is currently absent any treatment records from this facility pertaining to a motor vehicle accident in 2010.  As these records may be relevant to his right leg, right knee, and left knee claims, these records should be obtained on remand.   

With respect to the Veteran's claim of entitlement to service connection for sleep apnea, he contends that this disability is related to his military service or is alternatively secondary to his weight gain from being incapacitated due to his service-connected lumbar spine disability.  See the September 2015 Board hearing transcript, page 36.  Although the Veteran's service treatment records are absent complaints of or treatment for symptoms related to sleep apnea, the current medical evidence documents a diagnosis of obstructive sleep apnea.  See, e.g., a VA examination report dated July 2012.  Moreover, as indicated above, the Veteran is currently service connected for a lumbar spine disability.  
There is no medical opinion of record as to whether the Veteran's current sleep apnea is secondary to his lumbar spine disability.  In light of the foregoing, the Board finds that an opinion for such should be obtained on remand.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4), supra.  

With regard to the Veteran's claims of entitlement to increased disability ratings for his lumbar spine disability and radiculopathy of the left lower extremity, he was last afforded a VA examination for these disabilities in July 2012.  Since the VA examination, the Veteran has indicated that these disabilities have increased in severity.  Specifically, at the September 2015 Board hearing, the Veteran and his daughter testified that he experiences around 20 incapacitating episodes per year as well as flare-ups due to the lumbar spine disability and radiculopathy.  See the September 2015 Board hearing transcript, pgs. 29-31.  Notably, the July 2012 VA examination report does not document any incapacitating episodes or flare-ups.  Based on the report of worsening symptoms, the Board finds that a contemporaneous VA examination would be of probative value to ascertain the current severity of the Veteran's lumbar spine disability and radiculopathy of the left lower extremity.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Finally, the Board notes that the claim of entitlement to TDIU is inextricably intertwined with the claims of entitlement to increased disability ratings for a lumbar spine disability and radiculopathy of the left lower extremity as well as entitlement to service connection for right leg, right knee, left knee, and sleep apnea disabilities.  In other words, development of these claims may impact his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  In any event, as the evidence demonstrates that the Veteran is currently unemployed, and he has credibly testified as to the impact of his lumbar spine disability and associated radiculopathy on his unemployability, the Board finds that a report as to the functional impairment of the lumbar spine disability and radiculopathy of the left lower extremity as well as any other service-connected disabilities should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records from St. David's Hospital in Austin, Texas dated in 2010.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his right leg, right knee, left knee, and sleep apnea disabilities.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to the following:

a. Identify all current right leg disabilities, to include the Veteran's diagnosed venous ulcer of the right leg.  See, e.g., a VA treatment record dated June 2014.

b. For each diagnosed right leg disability, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed right leg disability is related to his military service.  The examiner should address the Veteran's complaints of cramps in his legs noted on a service retention examination dated September 1975.

c. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right leg disability is due to or caused by his service-connected lumbar spine disability.

d. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right leg disability is aggravated by his lumbar spine disability.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right leg disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the lumbar spine disability.

e. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed sleep apnea is due to or caused by his service-connected lumbar spine disability, in particular from weight gain due to the lumbar spine disability.

f. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is aggravated by his lumbar spine disability.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep apnea disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the lumbar spine disability.

g. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right knee disability is aggravated by his lumbar spine disability.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the lumbar spine disability.

h. Whether it is least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left knee disability is aggravated by his lumbar spine disability.  By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the lumbar spine disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In rendering the requested opinions, the VA examiner should address the evidence documenting motor vehicle accidents that the Veteran sustained in 1990 and 1995 as well as in 2010.

4. Schedule the Veteran for an appropriate VA examination(s) to assess the current severity of the Veteran's service-connected degenerative joint disease of the lumbar spine with intervertebral disc syndrome and radiculopathy of the left lower extremity.  The electronic claims file, to include any pertinent records contained in the Virtual VA eFolder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.
 
The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

In addition, the examiner must render an opinion as to the current severity of the Veteran's radiculopathy of the left lower extremity, and address whether the Veteran suffers from radiculopathy of the right lower extremity as a manifestation of his lumbar spine disability.  The examiner should note the symptomatology attributable to each nerve and comment as to whether the radiculopathy of the right and/or left lower extremities is best described as mild, moderate, or severe incomplete nerve paralysis or complete paralysis.  

The examiner must also provide an opinion as to the functional impairment of the Veteran's service-connected disabilities, which include the lumbar spine disability and radiculopathy of the left lower extremity.  The examiner should interview the Veteran as to his employment and education history.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


